Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
Generally, Applicant has incorporated previous subject matter of dependent claim 4 into each of the independent claims, and argued the prior art of DeFilippis “fails to disclose rotational coupling to the hub such that relative movement between the follower and the guide rotates the blade relative to the longitudinal axis.”   No further argument is presented.
As far as the argument is understood, it is not persuasive.  
DeFilippis has two species, FIG. 1-2 and FIG. 3-4. Each species has the blade 18, 41 pitch change relative to the hub 14/16, 37/38 due to the relative movement between the follower 20, 47 within the respective guide 19, 48. The longitudinal axis is readily identifiable by those having ordinary skill in the art as a line through the blade and stub shaft.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2,415,421 (DeFilippis hereinafter).
For claim 1, DeFilippis teach in the FIG. 1-2 and FIG. 3-4 species, a continuous variable pitch rotor system, comprising: a hub 14, 37/38; and a blade 18, 41 extending radially from the hub along a longitudinal axis, the blade rotationally coupled to the hub to permit limited rotation of the blade about the longitudinal axis in response to a change in a rotational speed of the hub (see at least col. 1, lines 1-10). Further, the blade 18, 41 of each DeFilippis species is rotationally coupled to the hub 14, 37/38 by a follower 20, 47 engaged with a guide 19, 48.  
For claim 2, the DeFilippis FIG. 1-2 species shows the blade 18 is permitted to move radially in response to the change in the rotational speed (see column 2, lines 36-40).
For claim 3, the DeFilippis FIG. 3-4 species shows the blade 41 is held in a radially fixed position with the hub (see column 4, lines 65-69).
For claim 4, the follower 20, 47 is a pin (see col. 2, line 43, col. 4, line 47) and the guide 19, 48 is a slot (see col. 2, line 41-42, col. 4, line 41).
For claim 5, the blade 41 of the DeFilippis FIG. 3-4 is held in a radially fixed position within the hub (see column 4, lines 65-69).  
For claim 6, the DeFilippis variable pitch rotor system further comprises a block 42 mounted with the hub 37/38, the block rotationally fixed related to and radially moveable along the longitudinal axis (see col. 4, lines 42-45); a shaft end 40 of the blade 41 rotatably positioned in the block 42 (See FIG. 3-4); and one of the follower 47 or the guide 48 is carried by the shaft end 40 and the other one of the follower 47 or the guide 48 is carried by the block 42 (see FIG. 3-4 and column 4, lines 18-69).
For claim 7, the DeFilippis variable pitch rotor system further comprises a spring 49 biasing the block in a radial direction (see col. 4, lines 45-49).

For claim 9, the DeFilippis variable pitch rotor system further comprises a block 16 mounted with the hub 14 in a radially and rotationally fixed positon (see column 2, lines 33-36); a shaft end 17 of the blade 18 rotationally disposed in the block 16; and the other one of the follower 20 or the guide 19 is carried by the block 16.
For claim 10, the DeFilippis variable pitch rotor system further comprises a spring 23 biasing the blade 18 in a radial direction (see col. 2, lines 44-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,415,421 (DeFilippis hereinafter), as applied to claims 1-10 above, and further in view of United States Patent Application Publication No. 2018/0346135 A1 (Haldeman et al. hereinafter).
For claim 11, DeFilippis is described above with respect claim 1-10.  DeFilippis describes the use of the propeller with an aircraft, but a fuselage is never expressly mentioned. DeFilippis however teaches in col. 5, lines 17-19 the application of the invention to other rotors operated by variable speed motors.  
Haldeman et al. teach in FIG. 1 and paragraph 0040, an aircraft comprising: a fuselage 104 and a variable pitch rotor 112 coupled to the fuselage.
Because DeFilippis teach the use of the continuous variable pitch rotor on rotors operated by variable speed motors, and Haldeman et al. has a rotor operated by a variable speed motor, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DeFilippis rotor for the variable pitch rotors of Haldeman et al. for the purpose of providing a continuous variable pitch rotor for an aircraft having a fuselage.
For claim 12, Haldeman et al. teach an alternative aircraft in FIG. 2 which utilizes a ducted variable pitch motor (see paragraph 0041).
	For claim 13, and similar to claim 3 above, the DeFilippis FIG. 3-4 species shows the blade 41 is held in a radially fixed position with the hub (see column 4, lines 65-69).
For claim 14, and similar to claim 4 above, the follower 20, 47 is a pin (see col. 2, line 43, col. 4, line 47) and the guide 19, 48 is a slot (see col. 2, line 41-42, col. 4, line 41).

For claim 16, and similar to claim 8 above, the DeFilippis blade 18 of the FIG. 1-2 species teaches one of the follower 20 or the guide 19 is carried by the blade 18 and the other one of the follower 20 or the guide 19 is carried by the hub 14, and wherein the blade 18 is permitted to move radially in response to the change in the rotational speed of the hub (see column 2, lines 36-40).
For claim 17, and similar to claim 9 above, the DeFilippis variable pitch rotor system further comprises a block 16 mounted with the hub 14 in a radially and rotationally fixed positon (see column 2, lines 33-36); a shaft end 17 of the blade 18 rotationally disposed in the block 16; and the other one of the follower 20 or the guide 19 is carried by the block 16.

For claim 18, DeFilippis is described above with respect claim 1-10.  DeFilippis describes the use of the propeller with an aircraft, but a distributed propulsion system is never expressly mentioned. DeFilippis however teaches in col. 5, lines 17-19 the application of the invention to other rotors operated by variable speed motors.  
Haldeman et al. teach in FIG. 1 and paragraph 0040, an aircraft comprising: a fuselage 104 and a distributed propulsion system comprising variable pitch rotors 112 coupled to the fuselage 104.

For claim 19, and similar to claim 3 above, the DeFilippis FIG. 3-4 species shows the blade 41 is held in a radially fixed position with the hub (see column 4, lines 65-69).
For claim 20, and similar to claim 3 above, the DeFilippis FIG. 3-4 species shows the blade 41 is held in a radially fixed position with the hub (see column 4, lines 65-69.  Further, Haldeman et al. teach an alternative aircraft in FIG. 2 which utilizes ducted variable pitch motors for the distributed propulsion system (see paragraph 0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799